Citation Nr: 1229445	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for status post femur fracture of the left lower extremity in excess of 10 percent from November 2, 2007, to July 14, 2009, and in excess of 20 percent as of July 15, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 20, 1987, to May 29, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for status post femur fracture of the left lower extremity and granted a 10 percent rating, effective November 2, 2007.  In September 2010, the Board remanded the Veteran's claim for additional development.  A December 2011 rating decision assigned a 20 percent rating, effective July 15, 2009.  However, that was not a full grant of the benefit sought and the issue of increase remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).  The Veteran was also granted service connection for surgical scar as a residual of the left femur fracture and granted a 10 percent rating, effective August 26, 2009.  The Veteran has not expressed disagreement with the rating assigned for the surgical scar.

The issue of entitlement to service connection for an injury to muscle group 17 due to surgical treatment of the left femur fracture in service has been reasonably raised by the record.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board does not have jurisdiction to adjudicate it.  Accordingly, that issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to July 15, 2009, the Veteran had impairment of the femur manifested by chronic left hip and knee pain, analogous to a slight left hip and knee disability; the Veteran was not shown to have a moderate left hip or knee disability. 

2.  Since July 15, 2009, the Veteran had impairment of the femur manifested by chronic left hip and knee pain, analogous to a moderate left hip and knee disability; the Veteran was not shown to have a marked left hip or knee disability.




CONCLUSIONS OF LAW

1.  Prior to July 15, 2009, a rating in excess of 10 percent was not warranted for the Veteran's status post femur fracture, left lower extremity disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5299-5255 (2011).

2.  Since July 15, 2009, a rating in excess of 20 percent was not warranted for the Veteran's status post femur fracture, left lower extremity disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5299-5255 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2007, November 2008, and September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his left lower extremity disability warrants ratings higher than those assigned during the appeal period.

VA outpatient treatment reports dated from April 2009 to October 2011 show reports and treatment for left hip and left knee pain.   

At a March 2008 VA examination, the Veteran reported pain in the hip and knee, difficulty walking, and numbness in his leg.  Physical examination revealed that there was evidence of one quarter inch leg shortening and the Veteran ambulated with an antalgic gait.  Range of motion of the left hip revealed flexion from 0 to 110 degrees with no additional loss of motion on repetitive use and abduction from 0 to 30 degrees with no additional loss of motion on repetitive use.  Range of motion of the left knee revealed 0 degrees of extension to 110 degrees of flexion with no additional loss of motion on repetitive use.  The examiner diagnosed the Veteran with a small area of sclerosis at the level of the anterior tibial tubercle most likely posttraumatic or degenerative in nature and old healed mid diaphyseal fracture.  The examiner indicated that the Veteran's disability had significant effects on his occupational activities due to decreased mobility, decreased strength, and lower extremity pain.  

At a November 2010 VA examination, the Veteran reported limited excursion of the left hip due primarily to pain with use and left knee pain and intermittent giving out since his femur fracture in service.  The examiner stated that multiple radiographic studies had not shown arthritis in the hip joint.  A magnetic resonance imaging (MRI) of the knee performed in 2009 showed evidence of meniscal degeneration and effusion.  A recent radiograph showed mild joint space narrowing.  The examiner noted that the Veteran had pain, stiffness, and decreased speed of hip joint motion, but no deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions.  With regard to the Veteran's left knee, the examiner indicated that the Veteran had pain, stiffness, and locking, but no deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation, or subluxation.  Range of motion of the hip revealed flexion from 0 to 90 degrees and abduction from 0 to 20 degrees with objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Range of motion of the left knee revealed 0 degrees of extension to 130 degrees of flexion with objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The examiner diagnosed the Veteran with left hip pain without evidence of arthritis of the left hip joint but with evidence of muscular injury as the most likely etiology of the hip pain and left knee meniscal injury and hypermobility, early degenerative arthritis as likely as not a residual of trauma causing the left femur injury.  The examiner indicated that the Veteran's disability had significant effects on his occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  In a January 2011 addendum the examiner indicated that the Veteran's claims file was reviewed.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1995).

Prior to July 15, 2009, the Veteran's left lower extremity disability was rated 10 percent disabling under Diagnostic Code 5299-5255 by analogy to impairment of the femur.  38 C.F.R. § 4.71a (2011).  Since July 15, 2009, the Veteran's left lower extremity disability has been rated as 20 percent disabling under Diagnostic Code 5299-5255 for impairment of the femur.  38 C.F.R. § 4.71a (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

Normal hip joint motion is from 0 degrees to 125 degrees of flexion and abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Board finds that the Veteran's left lower extremity disability does not warrant a rating in excess of 10 percent prior to July 15, 2009, or a rating higher than 20 percent since July 15, 2009.  

Prior to July 15, 2009

Prior to July 15, 2009, The Veteran's left lower extremity disability was rated 10 percent disabling under Diagnostic Code 5299-5255 by analogy to impairment of the femur.  38 C.F.R. § 4.71a (2011).  The Veteran is not shown by evidence of record to have malunion of the femur, and his current disability was rated as analogous to a 10 percent rating for impairment of the femur under Diagnostic Code 5255.  The range of motion testing of the left hip revealed flexion from 0 to 110 degrees and abduction from 0 to 30 degrees is tantamount to slight limitation of motion of the left hip joint.  The range of motion testing of the left knee revealed 0 degrees of extension to 110 degrees of flexion is tantamount to slight limitation of motion.  The Board finds that the evidence is not sufficient to establish the presence of a moderate hip or knee disability.  Normal hip joint motion is from 0 degrees to 125 degrees of flexion and abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  The Veteran's ranges of hip motion show little loss of range of motion, and not enough to constitute moderate hip disability.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5255.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  The Board notes that functional loss due to pain has already been considered in assigning the Veteran's 10 percent rating under Diagnostic Code 5255.

The Board will now consider whether a separate compensable rating or any higher rating is warranted under any other Diagnostic Codes pertaining to the hip and knee.

With regard hip disabilities, Diagnostic Code 5250 (ankylosis of the hip) and Diagnostic Code 5254 (flail joint of the hip) are not applicable because the Veteran's left lower extremity disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

With regard to knee disabilities, Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension is limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The findings of the March 2008 VA examination are consistent with a 0 percent rating for limitation of extension.  Consequently, an increased rating is not warranted under that Diagnostic Code and no separate rating is warranted because compensable disability is not shown.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  The findings of the March 2008 VA examination are consistent with a 0 percent rating for limitation of flexion.  Consequently, an increased rating is not warranted under that Diagnostic Code and no separate rating is warranted because compensable disability is not shown.  

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other impairment of the knee; recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's left lower extremity disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.

The Board finds that the Veteran's overall disability of the knee does not constitute moderate disability of the knee that would warrant a higher rating under Diagnostic Code 5255.  The disability of the knee or the hip shown is no more than slight.

In addition, the March 2008 examination found a one quarter inch shortening of the lower extremity.  That shortening does not warrant even a compensable rating as shortening of a lower extremity of one and one quarter inches or more is required to assign a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2011).

Accordingly, the Board finds that the criteria for a rating greater than 10 percent were not met prior to July 15, 2009.  The preponderance of the evidence is against the claim and therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of July 15, 2009

Since July 15, 2009, the Veteran's left lower extremity disability has been rated 20 percent under Diagnostic Code 5299-5255 by analogy to impairment of the femur.  38 C.F.R. § 4.71a (2011).  Range of motion of the hip revealed flexion from 0 to 90 degrees and abduction from 0 to 20 degrees with objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Range of motion of the left knee revealed 0 degrees of extension to 130 degrees of flexion with objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The Board finds that the evidence is not sufficient to establish the presence of a marked hip or knee disability.  Normal hip joint motion is from 0 degrees to 125 degrees of flexion and abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  The levels of limitation shown do not rise to the level of marked disability of the hip.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5255.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  The Board notes that functional loss due to pain has already been considered in assigning the Veteran's 20 percent rating under Diagnostic Code 5255.  

The Board will now consider whether a separate compensable rating is warranted under any other Diagnostic Codes pertaining to the hip and knee.
  
The other Diagnostic Codes related to hip disabilities are not for applications in this case as the Veteran's left lower extremity disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

With regard to knee disabilities, Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension is limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The findings of the November 2010 VA examination are consistent with a 0 percent rating for limitation of extension.  Consequently, an increased rating is not warranted under that Diagnostic Code and no separate rating is warranted because compensable disability is not shown.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  The findings of the November 2010 VA examination are consistent with a 0 percent rating for limitation of flexion.  Consequently, an increased rating is not warranted under that Diagnostic Code and no separate rating is warranted because compensable disability is not shown.  

The remaining Diagnostic Codes related to disabilities of the knee are not for application in this case because the Veteran's left lower extremity disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

In sum, the Board finds that the Veteran's left lower extremity disability does not warrant a rating in excess of 10 percent prior to July 15, 2009, or a rating in excess of 20 percent since July 15, 2009.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increase must be denied.

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected left lower extremity disability markedly interferes with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  Although in the most recent VA examiner indicated that the Veteran's left lower extremity disability had a significant impact on his usual occupation as a supply technician, that finding is not tantamount to marked interference with employment because a significant effect is less than marked interference.  The 20 percent rating assignment contemplates a significant effect on employment.  Moreover, the service-connected left lower extremity disability has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to an initial rating in excess of 10 percent prior to July 15, 2009, and a rating in excess of 20 percent since July 15, 2009, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


